        Case 3:18-cv-01586-JSC Document 163 Filed 02/08/19 Page 1 of 3



 1
      Dena C. Sharp (State Bar No. 245869)         Elizabeth J. Cabraser (State Bar No. 083151)
 2    Jordan Elias (State Bar No. 228731)          Lexi J. Hazam (State Bar No. 224457)
      Adam E. Polk (State Bar No. 273000)          Sarah R. London (State Bar No. 267083)
 3    GIRARD SHARP LLP                             Tiseme G. Zegeye (State Bar No. 319927)
      601 California Street, Suite 1400            LIEFF CABRASER HEIMANN &
 4    San Francisco, CA 94108                      BERNSTEIN, LLP
      Tel: (415) 981-4800                          275 Battery Street, 29th Floor
 5
      Fax: (415) 981-4846                          San Francisco, CA 94111
 6    dsharp@girardsharp.com                       Tel: (415) 956-1000
      jelias@girardsharp.com                       Fax: (415) 956-1008
 7    apolk@girardsharp.com                        ecabraser@lchb.com
                                                   lhazam@lchb.com
 8    Adam B. Wolf (State Bar No. 215914)          slondon@lchb.com
 9    Tracey B. Cowan (State Bar No. 250053)       tzegeye@lchb.com
      PEIFFER WOLF CARR & KANE, A
10    PROFESSIONAL LAW CORPORATION                  Counsel for Plaintiffs and Interim Class
      4 Embarcadero Center, Suite 1400              Counsel
11    San Francisco, CA 94111
      Tel: (415) 766-3545
12    Fax: (415) 402-0058
13    awolf@pwcklegal.com
      tcowan@pwcklegal.com
14

15

16                             UNITED STATES DISTRICT COURT
17                          NORTHERN DISTRICT OF CALIFORNIA
18                                 SAN FRANCISCO DIVISION
19
     IN RE PACIFIC FERTILITY CENTER          )   Case No. 3:18-cv-01586-JSC
     LITIGATION                              )
20                                           )   NOTICE OF VOLUNTARY DISMISSAL
                                             )   BY PLAINTIFFS M.N. AND O.P.
21                                           )
                                             )   PURSUANT TO FED. R. CIV.
22                                           )   P. 41(a)(1)(a)(i)
                                             )
23                                           )
24

25

26

27

28
                                                                 NOTICE OF VOLUNTARY DISMISSAL BY
     1693986.1                                                             PLAINTIFFS M.N. AND O.P
                                                                            CASE NO. 3:18-CV-01586-JSC
        Case 3:18-cv-01586-JSC Document 163 Filed 02/08/19 Page 2 of 3



 1               Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs M.N. and O.P.

 2   hereby dismiss this action without prejudice. This dismissal does not affect any other Plaintiffs or

 3   class claims.

 4

 5   Dated: February 8, 2019                  Respectfully submitted,
 6                                            By:      /s/ Sarah R. London
                                                    Sarah R. London
 7
                                              Elizabeth J. Cabraser (State Bar No. 083151)
 8                                            Lexi J. Hazam (State Bar No. 224457)
                                              Sarah R. London (State Bar No. 267083)
 9                                            Tiseme G. Zegeye (State Bar No. 319927)
                                              LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
10                                            275 Battery Street, 29th Floor
                                              San Francisco, CA 94111
11                                            Tel: (415) 956-1000
                                              Fax: (415) 956-1008
12                                            ecabraser@lchb.com
                                              lhazam@lchb.com
13                                            slondon@lchb.com
                                              tzegeye@lchb.com
14
                                              Dena C. Sharp (State Bar No. 245869)
15                                            Jordan Elias (State Bar No. 228731)
                                              Adam E. Polk (State Bar No. 273000)
16                                            GIRARD SHARP LLP
                                              601 California Street, 14th Floor
17                                            San Francisco, CA 94108
                                              Tel: (415) 981-4800
18                                            Fax: (415) 981-4846
                                              dsharp@girardsharp.com
19                                            jelias@girardsharp.com
                                              apolk@girardsharp.com
20
                                              Adam B. Wolf (State Bar No. 215914)
21                                            Tracey B. Cowan (State Bar No. 250053)
                                              PEIFFER WOLF CARR & KANE, A
22                                            PROFESSIONAL LAW CORPORATION
                                              4 Embarcadero Center, Suite 1400
23                                            San Francisco, CA 94111
                                              Tel: (415) 766-3545
24                                            Fax: (415) 402-0058
                                              awolf@pwcklegal.com
25                                            tcowan@pwcklegal.com
26                                            Interim Class Counsel
27

28
                                                                             NOTICE OF VOLUNTARY DISMISSAL BY
     1693986.1                                          -1-                              PLAINTIFFS M.N. AND O.P.
                                                                                        CASE NO. 3:18-CV-01586-JSC
        Case 3:18-cv-01586-JSC Document 163 Filed 02/08/19 Page 3 of 3



 1                                        CERTIFICATE OF SERVICE

 2               I, Tiseme Zegeye, declare that I am over the age of 18 years and not a party to this action,
 3   and that I caused this Notice of Voluntary Dismissal by Plaintiffs M.N. and O.P. Pursuant To
 4   Fed. R. Civ. P. 41(a)(1)(a)(i) to be served on all parties to this action, on February 8, 2019 via
 5   the Court’s ECF system.
 6                                                         /s/ Tiseme G. Zegeye
                                                       Tiseme G. Zegeye
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                           NOTICE OF VOLUNTARY DISMISSAL BY
     1693986.1                                          -2-                            PLAINTIFFS M.N. AND O.P.
                                                                                      CASE NO. 3:18-CV-01586-JSC
